FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 13, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 DENNIS LEON SMITH and BRUCE
 CLYDE SMITH,
                                                         No. 10-6000
               Plaintiffs-Appellants,
          v.                                           (W.D. of Okla.)
 MICHAEL W. ROACH, United States                (D.C. No. CV-5:09-01085-HE)
 Marshal,

               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges. **


      Dennis Leon Smith and Bruce Clyde Smith appeal the Order dismissing

their case from district court. We have jurisdiction under 28 U.S.C. § 1291. After

reviewing Appellants’ filings in this case, including the record on appeal, and the




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
district court’s Order dismissing the Smiths’ case with prejudice, we DISMISS

this appeal.

      We also DENY both Appellants’ Motions for Leave to Proceed on Appeal

Without Prepayment of Costs or Fees, and remind Appellants to contact the clerk

of the district court to arrange payment plans for their filing fee. Further, we

DENY Appellants’ request to forward the 248-page Record on Appeal.

                                                Entered for the Court

                                                Timothy M. Tymkovich
                                                Circuit Judge




                                          -2-